Luke, J.
Having been convicted of dynamiting fish, Bob Wade,
Charlie Bryant, and Howard Bryant filed a motion for a new trial, containing only the usual general grounds.
One witness swore that the dynamiting of the fish occurred as alleged in the indictment. This witness subsequently testified in *244such a way as might he calculated to throw doubt upon his former testimony, but adhered to his former testimony. Several witnesses who were a mile away from where the State’s witness testified the dynamiting occurred swore that they heard no explosions. Other witnesses testified that they did. The defendants produced witnesses who testified to their good character, and each of them denied his guilt.
It would be unprofitable to go into the evidence in detail. The jury, the sole judges of the credibility of the witnesses and the weight of the evidence, found the defendants guilty, and it is not the province of this court to reverse a verdict supported by evidence.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.